DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 08/25/2021 was entered.
Amended claims 98-99, 105-115 and 117-118 are pending in the present application.
Applicants also elected previously the following species: (a) full-length immunoglobulins; (b) homologous recombination; (c) the recognition sequence is in genomic DNA of the cells; and (d) the recognition sequence for site-specific nuclease occurs twice in the cellular DNA.
In light of currently amended claims, all previously withdrawn species were rejoined and examined together with the above elected species.

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/787,960 or Application No. 16/788,039 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn upon further consideration, st 1.132 Declaration filed on 10/15/2020 and the 2nd 1.132 Declaration filed on 08/25/2021.
2.	The 103 rejections based on Serber et al (US 2012/0277120; IDS) in view of Zhou et al (mAbs 2:508-518, 2010; IDS), Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) and with evidence by Xu et al (Nature Biotechnology 29:725-741, 2011) were also withdrawn upon further consideration, particularly in light of Applicant’s clear and persuasive arguments set forth in the Amendment dated 08/25/2021 (pages 8-17) along with the 1st 1.132 Declaration filed on 10/15/2020 and the 2nd 1.132 Declaration filed on 08/25/2021.
3.	The provisional nonstatutory double patenting rejection over claims 1-17 of copending Application No. 16/787,960 (reference application) in view of Zhou et al (mAbs 2:508-518, 2010; IDS) and Marks et al (J. Mol. Biol. 222:581-597, 1991) was withdrawn in light of the Terminal Disclaimer filed on 11/04/2021.
4.	 The provisional nonstatutory double patenting rejection over claims 12-14 of copending Application No. 16/788,039 (reference application) in view of Zhou et al (mAbs 2:508-518, 2010; IDS),  Hockemeyer et al (Nature Biotechnology 29:731-734, 2011) and Marks et al (J. Mol. Biol. 222:581-597, 1991) was withdrawn in light of the Terminal Disclaimer filed on 11/04/2021.

Accordingly, amended claims 98-99, 105-115 and 117-118 are free of the prior art of record and they are in conditions for allowance.

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method of producing a library of at least 105 mammalian cell clones containing DNA encoding a diverse repertoire of binders, wherein the binders are displayed on surfaces of the mammalian cell clones, wherein the binders comprise or are linked to membrane anchors, and wherein the library contains donor DNA integrated at a fixed locus or at duplicate fixed loci, the method comprising the steps recited in independent claim 98 with a reasonable expectation of success; let alone the claimed method exhibits a surprisingly superior result for mammalian cell surface display (see at least Example 11, particularly Tables 4-5).
Accordingly, claims 98-99, 105-115 and 117-118 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633